Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 02/22/2022.  In the Amendment, applicant amended claims 1, 13 and 20.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 13 and 20 recite the language of “the storing comprising excluding storage of data associated with the one or more second data objects and being redundant to the stored data associated with the one or more first data objects” (as applicant stated that “support for these amendments can be found throughout specification, figures and original claims of the present application, and in particular, paragraph [0033]).  However, upon reviewing of the specification (e.g. pars. 0033-0035 of the published specification) discloses “various substitutions of objects may be performed by the current subject matter system 100. For example, the system 100 may be configured to substitute products with identical products (e.g., form-fit-function (FFF) class). An FFF class may be a product of type “FFFC” (form-fit-function class) and may be configured to have it has only basic data. A product may be identical in respect of its technically-relevant properties (e.g., form, fit, and function) to another product, if both products are assigned to the same FFF class. Information that products are identical to other products, and thus, may be substituted, may be already contained in the product master data itself. Hence, it might not be necessary to store this information redundantly in the new substitution master data. However, some implementations of the master data substitution API may be configured to access that data and substitute products with identical products. Alternatively, or in addition to, information that products are considered as “identical” may be stored in the new substitution master data…This information may also be stored in the new substitution master data. The system 100 may be configured to execute master data substitution as follows: at 2019 Jul. 1 “A” is substituted by “B” or “C”, and at 2019 Aug. 1 “A” is substituted by “B” or “C_V2…” which only disclose duplicate/identical product/item may be stored in the new substitution master data,  it is found that the above subject matter was not described in the specification.  Claims 2-12, 14-19 depend from claims 1 and 13 and thus are also rejected for the above reason.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 1, 13  and 20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention “the storing comprising excluding storage of data associated with the one or more second data objects and being redundant to the stored data associated with the one or more first data objects”.  Note that “any negative limitation or exclusionary proviso must have basic in the original disclosure” see MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 20 recite the language of “executing…the replacement of the one or more first data objects by the one or more second data object” (store/update/change/replacement second data object from the first data object), and these claims also recites “storing comprising excluding storage of data associated with the one or more second data objects” (not storing/change/updating second data object), and these claims further recites “being redundant/duplicate/copy/identical to the stored data associated with the one or more first data objects”.  However, these claims are unclear since the claims indicated execute for the update/change but do not store/update the new version or update the change and then store the duplicate/redundant of the previous version/first data object.    See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 2-12 and 14-19 are rejected for the same reasons because of dependent on the based claims 1 and 13.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PGPUB 2012/0246110, hereinafter Fischer), in view of Ebrahimi et al. (US PGPUB 2012/0158642, hereinafter Ebrahimi) and further in view of Strong et al. (US PGPUB 2015/0363424, hereinafter Strong).
As per as claim 1, Fischer discloses:
A computer-implemented method, comprising:
 	determining one or more first data objects in a master data storage for a replacement (Fisher, e.g., fig. 2, associating with texts description, [0025], “…information in the master data (e.g., the color of a T-shirt or its size) … so the master data may need to be updated to reflect the changed information…”);
 	identifying one or more second data objects for replacing the one or more first data objects for storage in the master data storage, wherein the replacement of the one or more first data objects with the one or more second data objects is performed in accordance with one or more data object requirements (Fisher, e.g., [0026], [0029] and [0036], “…The received master data may then be used to update the copy maintained by the application system 106. Where the MDM process 102 has changed the ID of the master data, then the application system 106 can change the ID as well as references to it…”) and “…changes in existing attributes (e.g., T-shirt size, color) may need to be made in the master data based on information…”);
 	executing, In accordance with the one or more data object requirements, the replacement of the one or more first data objects by the one or more second data objects (Fisher, e.g., [0038-0040], “…update the copy maintained by the data warehouse, thus synchronizing the master data between the data warehouse…”); and
 	generating and storing a resulting replacement data set (Fisher, e.g., [0039-0042], “…the master data to keep track of the master data instead of using the master data identifier (ID). Thus, if the MDM process 102 had modified the master data identifier (ID) as a result of applying its compliance rules…creates master data and it was desired that the master data should be exported to the data warehouse…”).
	To make records clearer regarding to the languages of “replacement of the one or more first data objects with the one or more second data object is performed in accordance with one or more data object requirements”.
	However Ebrahimi, in an analogous art, discloses “replacement of the one or more first data objects with the one or more second data object is performed in accordance with one or more data object requirements” (Ebrahimi, e.g., [0041-0045], [0079-0080], “…Data warehouse 140 may capture changes in data using a change data capture mechanism that updates or overwrites fields in the target table records…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Ebrahimi and Fisher to identify the change of data object and extract information to create specific report to arching in up to date information to businesses (Ebrahimi, e.g., [77-0083]). 
	The combination of Ebrahimi and Fisher do not explicitly disclose the language of “the storing comprising excluding storage of data associated with the one or more second data objects and being redundant to the stored data associated with the one or more first data object”, Note that according to the paragraphs [0033-0035] of instant application disclose “information that products are considered as “identical” may be stored in the new substitution master data”, for the purpose of examination, the examiner asserts storing comprising excluding storage of data associated with the one or more second data objects and being redundant to the stored data associated with the one or more first data object is storing a redundant/duplicate/identical data into a storage.
	However Strong, in an analogous art, discloses “the storing comprising excluding storage of data associated with the one or more second data objects and being redundant to the stored data associated with the one or more first data object” (Strong, e.g., fig. 7, associating with texts description, [004-005], “…duplicates of this mater data file may be stored in other secondary repositories at other location…” and further see [0038] and [0086] for duplicate of data object and store in a new/secondary storage site). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Strong, Ebrahimi and Fisher to allow individual data storage sites to control their own data file without having to reference back to a master data file to make changes to the data file to archiving reduce the time and expense associated with maintain data consistency and synchronizing data (Strong, e.g., [0027-0029]).

As per as claim 2, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that the one or more first data objects and the one or more second data objects are equivalent data objects (Fisher, e.g., [0026], [0029] and [0036], “…changed the ID of the master data, then the application system 106 can change the ID as well as references to it…”)  and “…changes in existing attributes (e.g., T-shirt size, color) may need to be made in the master data based on information…”).

As per as claim 3, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that a number of the one or more first data objects is replaced with the same number of the one or more second data objects (Fisher, e.g., [0026], [0029] and [0036], “…changed the ID of the master data, then the application system 106 can change the ID as well as references to it…”)  and “…changes in existing attributes (e.g., T-shirt size, color) may need to be made in the master data based on information…”).

As per as claim 4, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that a number of the one or more first data objects is replaced a smaller number of the one or more second data objects (Fisher, e.g., [0026], [0029] and [0036]) and further (Ebrahimi, e.g., [0077-0080]).

As per as claim 5, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that a number of the one or more first data objects is replaced with a greater number of the one or more second data objects (Fisher, e.g., [0026], [0029] and [0036]) and further (Ebrahimi, e.g., [0077-0080]).

As per as claim 6, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that the one or more first data objects are replaced with the one or more second data objects at one or more predetermined times (Ebrahimi, e.g., [0036-0040], “…a predetermined time period (e.g., a date range) for defining what is to be determined as incremental data…”).

As per as claim 7, the combination of Strong, Ebrahimi and Fisher disclose:
 The method according to claim 1, wherein the one or more data object requirements include a requirement that a group of the one or more first data objects is replaced with a group of the one or more second data objects (Fisher, e.g., [0026], [0029] and [0036]) and further (Ebrahimi, e.g., [0077-0080]).

As per as claim 8, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 1, wherein the one or more data object requirements include a requirement that at least one of the one or more first data objects and the one or more second data objects are excluded from: the generated resulting data set (Note that: according to the paragraph [0005] in the instant application discloses “requirement that at least one of the first data objects and the second data objects are excluded from the generated resulting data set. In some implementations, data objects may be excluded from the generated resulting data set based on at least one of the following: one or more predetermined periods of time, one or more versions of the first data objects, one or more groups of the first data objects, one or more statuses of the first data objects, and any combination thereof “, therefore, the examiner interprets only replacement data set within the time range  (Ebrahimi, e.g., [0036-0040], “…a predetermined time period (e.g., a date range) for defining what is to be determined as incremental data…”).

As per as claim 9, the combination of Strong, Ebrahimi and Fisher disclose:
The method according to claim 8, wherein data objects are excluded from the generated resulting data set based on at least one of the following: one or more predetermined periods of time, one or more versions of the one or more first data objects, one or more groups of the one or more first data objects, one or more statuses of the one or more first data objects, and any combination thereof (Ebrahimi, e.g., [0036-0040], “…a predetermined time period (e.g., a date range) for defining what is to be determined as incremental data…”).

Claims 13-19 are essentially the same as claims 1-9 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claims 20 is essentially the same as claim 1 except that it set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PGPUB 2012/0246110, hereinafter Fischer), in view of Ebrahimi et al. (US PGPUB 2012/0158642, hereinafter Ebrahimi) and  in view of Strong et al. (US PGPUB 2015/0363424, hereinafter Strong) and further in view of Kirsch et al. (US PGPUB 2017/0177595, hereinafter Kirsch).

As per as claim 10, the combination of Strong, Fischer and Ebrahimi disclose:
Strong, Fischer and Ebrahimi disclose the relational database (Note that: relational database include link between graphs/nodes and further including vertex, edges, primary key, foreign key), (Fisher, e.g., [0016-0019], “…data warehouse or data mart 104 in an organization may receive transaction data 142 from various operations groups…data structure comprises various fields…”) and (Ebrahimi, e.g.,[0027-0028], “…The master data may include reference data, key business information, etc. The key business information may include data about customers, products, employees, materials, suppliers…”), (Strong, e.g., [0040-0047]), but to make records clearer regarding to the language of “ wherein the data objects are stored as graph data objects in one or more graph data tables in the master data storage”.
	However Kirsch, in an analogous art, discloses “wherein the data objects are stored as graph data objects in one or more graph data tables in the master data storage” (Kirsch, e.g., [0003], “…database foreign key relationships, graph database edges and vertices, or the like, a given data object often holds a reference to another data object. To take one example, business objects typically exist as one of a hierarchy of business objects…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kirsch, Strong, Ebrahimi and Fischer to improved destruction of interrelated data objects to archiving of data objects are decoupled from the destruction and/or archiving of a master data object by using a backup table (Kirsch, e.g., [0006-0010]).

As per as claim 11, the combination of Kirsch, Strong, Ebrahimi and Fischer disclose:
The method according to claim 10, wherein the one or more graph data tables includes at least one of the following: one or more vertex tables, one or more edge tables, and any combination thereof (Kirsch, e.g., [0003], “…database foreign key relationships, graph database edges and vertices, or the like…”).

As per as claim 12, the combination of Kirsch, Strong, Ebrahimi and Fischer disclose:
The method according to claim 11, wherein the graph data objects include at least one of the following: one or more vertices, one or more edges, and any combination thereof (Kirsch, e.g., [0003], “…database foreign key relationships, graph database edges and vertices, or the like…”).

Claims 13-19 are  essentially the same as claims 1-9 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9.

Claims 20  is  essentially the same as claim 1 except that it set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.
.
Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to replacement/update data warehouse.

a.	Nagumo et al.; (US PGPUB 2006/0218346, hereafter Nagumo) “Data Duplication System, Data Duplication Method and Program” disclose data duplication which is a temporary data duplication device functions in such a manner that the master volume and a buffer volume that is built between the master volume and a snapshot volume keep the same volume image . 
Nagumo further teaches store a duplication data object which stores master data [0043].
Nagumo also teaches managing table [0017-0020]. 
Nagumo teaches temporary data deduplication [0092-0093]).  ([0038], and 

Response to Arguments
 	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 02/22/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN A PHAM/Primary Examiner, Art Unit 2163